                                                                                              FILED
                                                                                     2019 Mar-13 PM 04:27
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

WILLIE KING, et al.,                         )
                                             )
      Plaintiffs,                            )
                                             )   Civil Action Number
v.                                           )   5:17-cv-01833-AKK
                                             )
WEST MORGAN-EAST                             )
LAWRENCE WATER AND                           )
SEWER AUTHORITY, et al.,                     )
                                             )
      Defendants.

                    MEMORANDUM OPINION AND ORDER

      The Plaintiffs bring this action individually and on behalf of a putative class

of similarly situated individuals for personal injuries allegedly caused by exposure

to pollutants in the Tennessee River. The Plaintiffs assert claims of negligence,

nuisance, fraudulent concealment, and wantonness against the West Morgan-East

Lawrence Water and Sewer Authority (the “Authority”), 3M Company, Dyneon,

L.L.C., 1 and Daikin American, Inc. Doc. 8. Currently before the court are 3M’s

motion to stay, doc. 9, motion to dismiss the amended complaint, doc. 14, and

motion to file supplemental brief, doc. 27. The motions are fully briefed and ripe

for review. Docs. 9, 15, 17, 18, 19, 27, and 28. For the reasons stated below, the


1
  Dyneon, L.L.C. is a wholly owned subsidiary of 3M Company. Doc. 8 at 2. Unless otherwise
indicated, the court refers to Dyneon and 3M Company collectively as “3M.”
motion to dismiss is due to be granted solely as to the private nuisance claims, and

the motions to stay and for leave are due to be denied.

I.    STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions”

or “a formulaic recitation of the elements of a cause of action” are insufficient.

Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted).

      Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a

complaint fails to state a claim upon which relief can be granted. “To survive a

motion to dismiss, a complaint must . . . state a claim to relief that is plausible on

its face.” Iqbal, 556 U.S. at 678 (citations omitted) (internal quotation marks

omitted).   A complaint states a facially plausible claim for relief “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted). When considering a motion to dismiss under Rule 12(b)(6), the court

accepts “the allegations in the complaint as true and construe[s] them in the light


                                          2
most favorable to the plaintiff.” Hunt v. Aimco Props., L.P. 814 F.3d 1213, 1221

(11th Cir. 2016).

II.    FACTUAL BACKGROUND 2

      This action arises from 3M’s and Daikin’s discharge of perflurooctanoic acid

(“PFOA”), perflurooctanesulfonic acid (“PFOS”), and related chemicals into the

Tennessee River and its tributaries. Doc. 8 at 5-13. Specifically, the Plaintiffs

plead that 3M and Daiken own and operate manufacturing and disposal facilities in

Decatur, Alabama that allegedly “continue to release PFOA, PFOS, and related

chemicals into groundwater and surface water through which the chemicals are

discharged into the Tennessee River and its tributaries.” Id. at 6. See also id. at 7.

The Plaintiffs further allege that these Defendants also discharge the contaminated

wastewater into the Decatur Utilities Wastewater Treatment Plant. Id. at 6-7.

Allegedly, the chemicals in question, PFOA and PFOS, persist in the environment

because they have no known environmental breakdown mechanism. Id. at 8. In

addition, the human body readily absorbs PFOS and PFOA, and the chemicals tend

to accumulate over time with repeated exposure. Id. Studies, including one by an

independent science panel, have found a probable link between PFOA and PFOS

exposure and kidney and testicular cancer. Id. Other human health risks include
2
  The facts are taken from the Amended Complaint, doc. 8, and are presumed true. See
Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (quoting GSW, Inc. v.
Long Cnty., 999 F.2d 1508, 1510 (11th Cir. 1993)) (“When considering a motion to dismiss, all
facts set forth in the plaintiff’s complaint ‘are to be accepted as true and the court limits its
consideration to the pleadings and exhibits attached thereto.’”).
                                               3
thyroid disease, ulcerative colitis, pregnancy-induced hypertension, and high

cholesterol. Id. at 8-9. The Plaintiffs, who have been diagnosed with kidney,

cancer, thyroid disease, hyperthyroidism, thyroid cancer, or ulcerative colitis,

allege that 3M has known for at least 35 years that PFOA, PFOS, and related

chemicals are toxic, persist in the environment, and accumulate in the human body.

Id. at 3-5, 9-10.

       The Authority draws water from the Tennessee River to provide to its

customers in Morgan and Lawrence County, Alabama. Id. at 7. The Plaintiffs

allege that, despite knowing about the potential risks of PFOA and PFOS exposure,

3M continues to discharge PFOA, PFOS, and related chemicals into the River

thirteen miles upstream from the Authority’s water intake source. Id. at 9. As a

result, the Authority “has distributed and continues to distribute water containing

these chemicals to Plaintiffs.”     Id. at 7, 12.    Since 2009, the Authority has

consistently found PFOA levels at 0.1 ppb and PFOS levels at 0.19 ppb in the

water it provides to the Plaintiffs and the proposed class. Id. at 3, 11-12.

III.   ANALYSIS

       The Plaintiffs allege personal injuries from their exposure to unsafe levels of

PFOA, PFOS, and related chemicals in their drinking water, and assert common

law claims for negligence, nuisance, fraudulent concealment, and wantonness

against 3M. Doc. 8 at 12-13, 17-22. 3M has moved to dismiss all claims against


                                           4
them, doc. 15, and has also moved to stay in light of West Morgan-East Lawrence

Water and Sewer Authority, et al. v. 3M Company, et al., a previously-filed class

action currently pending before this court as Case No. 5:15-cv-01750-AKK, doc. 9.

The court turns now to the parties’ respective contentions, beginning with the

motion to stay.

      A.     Motion to Stay

      According to 3M, the Plaintiffs’ claims “are similar to and subsumed by the

class claims in the West Morgan Action.” Doc. 9 at 1. This contention overlooks

that, unlike this case, the West Morgan Action does not involve any claims for

personal injuries. See West Morgan-East Lawrence Water and Sewer Authority v.

3M Company, 208 F. Supp. 3d 1227, 1233 and 1238 (N.D. Ala. 2016) (finding that

the plaintiffs could not pursue nuisance or negligence claims based on personal

injuries because the claims were not ripe). In addition, the Authority, which is a

defendant in this case, is a plaintiff in the West Morgan Action. See doc. 8; Doc.

39 in Case No. 5:15-cv-01750-AKK. Thus, the claims in these two lawsuits are

not substantially similar to warrant a stay of this case.

      B.     Motion to Dismiss

      3M raises two primary arguments for dismissal: (1) that the claims against

them are time-barred, and (2) that the Plaintiffs have failed to plead viable claims.

Doc. 15 at 16-26.


                                           5
             1.    Whether the Plaintiffs’ claims are time-barred

      Under Alabama law, a two-year statute of limitations applies to negligence,

nuisance, fraudulent concealment, and wantonness claims. See Ala. Code § 6-2-

38(l); Ex parte Capstone Bldg. Corp., 96 So. 3d 77, 86 (Ala. 2012). Relevant here,

in toxic exposure cases, the two-year period generally begins to run when the

plaintiff sustains “‘a manifest, present injury.’” Griffin v. Unocal, 990 So. 2d 291,

293 (Ala. 2008) (quoting Cline v. Ashland, Inc., 970 So. 2d 755, 761 (Ala. 2007)

(Harwood, J. dissenting)). An injury manifests when it “has evidenced itself

sufficiently that its existence is objectively evident and apparent, even if only to

the diagnostic skills of a physician.” Id. at 311 (quoting Cline, 970 So. 2d at 773

(Harwood, J. dissenting)). But, under Alabama law, “when a defendant commits a

continuing tort, the statute of limitations is tolled until the defendant ceases the

tortious conduct.” West-Morgan-East Lawrence Water and Sewer Authority v. 3M

Company, 208 F. Supp. 3d 1227, 1232 (N.D. Ala. ) (citing AC, Inc. v Baker, 622

So. 2d 331, 335 (Ala. 1993)). A continuing, or continuous, tort refers to “a

defendant’s repeated tortious conduct which has repeatedly and continuously

injured a plaintiff.” Moon v. Harco Drugs, Inc., 435 So. 2d 218, 220-21 (Ala.

1983). The continuing tort doctrine applies when a defendant exposes a plaintiff

“on a continuing basis to harmful substances and conditions; . . . and [] when a




                                         6
plaintiff landowner seeks damages for the contamination of a well or stream.” Id.

(citations omitted).

      A review of the amended complaint shows that the Plaintiffs allege that 3M

continues to release PFOA, PFOS, and related chemicals into the Tennessee River

and its tributaries, and that 3M has continued to deny and conceal the harmful

effects of these chemicals. Doc. 8 at 6, 13. These allegations sufficiently allege

continuing tortious conduct—a fact that 3M does not dispute. See doc. 19 at 3-5.

Rather, 3M contends instead that, because the Plaintiffs allege specific, manifest

personal injuries caused by exposure to PFOA and PFOS in drinking water, the

continuing tort doctrine does not apply, and the statute of limitations started to run

for each Plaintiff’s claims when he or she received a diagnosis of disease. Id. at 3.

Even accepting 3M’s contention as correct, 3M’s argument for dismissal is not

persuasive because the Plaintiffs have not alleged when they received diagnoses of

their diseases, see doc. 8 at 3-5, and, as such, it is not clear from the Amended

Complaint that the statute of limitations on their claims has run. See Foster v.

Savannah Comm., 140 F. App’x 905, 907 (11th Cir. 2005) (“[F]ailure to comply

with the statute of limitations may be raised on a motion to dismiss for failure to

state a claim for which relief can be granted under Fed. R. Civ. P. 12(b)(6), when

failure to comply with the statute of limitations is plain on the face of the




                                          7
complaint.”) (citing AVCO Corp. v. Precision Air Parts, Inc., 676 F.2d 494, 495

(11th Cir. 1982)).3

       3M also argues that the Plaintiffs’ claims are time-barred under the

Comprehensive Environmental Response, Compensation, and Liability Act, 42

U.S.C. § 9601 et seq., (“CERCLA”), which preempts Alabama’s statute of

limitations to the extent that Alabama law provides for a date of accrual before the

“federally required commencement date” (“FRCD”) imposed by CERCLA. Doc.

15 at 16-17. The FRCD is “the date the plaintiff knew (or reasonably should have

known) that the personal injury or property damages . . . were caused or

contributed to by the hazardous substance or pollutant or contaminant concerned.”

42 U.S.C. § 9658(b)(4)(A). 3M’s argument is based on its contention that the

FRCD in this case is no later than October 5, 2015, when a group of Morgan and

Lawrence County residents filed the West Morgan Action. Docs. 15 at 17-18; 19

at 4-5. At this stage in the case, however, 3M has not shown that the Plaintiffs’


3
  The court will also need additional briefing ultimately to decide whether 3M is correct that
Griffin v. Unocal Corporation dictates a finding that the Plaintiffs claims accrued on the date of
diagnosis. See doc. 15 at 16. In Griffin, the Supreme Court of Alabama overruled Garrett v.
Raytheon Company, 368 So. 2d 516 (Ala. 1979), and its progeny, which held that “a personal-
injury action based on exposure to hazardous chemicals accrues on the date of last exposure to
those chemicals . . . .” 990 So. 2d at 293. The Griffin Court held instead that such actions accrue
“‘only when there has occurred a manifest present injury.’” Id. (quoting Cline, 970 So. 2d at 761
(Harwood, J. dissenting)). In Griffin and Cline, however, the plaintiff’s injuries manifested after
the date of last exposure, and neither case involved a continuing tort. See id. at 292; Cline, 755
(See, J. concurring). The Griffin Court did not address whether the rule it announced applies to
continuing torts in which an injury manifests before the date of last exposure, and 3M has not
cited any authority applying Griffin in the context of a continuing tort.


                                                8
claims accrued before October 5, 2015 under Alabama law, and CERCLA only

preempts the state’s statute of limitations when a claim would accrue before the

FRCD under state law. 42 U.S.C. § 9658(a)(1) (“In the case of any action brought

under State law for personal injury or property damage, which are caused or

contributed to by exposure to any hazardous substance . . . released into the

environment from a facility, if the applicable limitation period of such actions (as

specified in the State statute of limitations or under common law) provides a

commencement date which is earlier than the [FRCD], such period shall

commence at the [FRCD] in lieu of the date specified in such State statute.”);

Evans v. Walter Indus., Inc., 579 F. Supp. 2d 1349, 1356 (N.D. Ala. 2008). Thus,

even if the FRCD is no later than October 5, 2015, 3M has not established at this

juncture that the Plaintiffs’ claims are time-barred.4




4
  3M seeks leave to file a supplemental brief to provide additional authority they “discovered”
regarding the application of CERCLA’s discovery rule. Doc. 27. The motion is due to be denied
because the cases 3M cites were published before December 2017, see doc. 27-1, and, therefore,
were available to 3M before briefing on their motion to dismiss closed. In addition, 3M argues
in their supplemental brief that CERCLA’s discovery rule does not apply in this case because the
Plaintiffs did not plead sufficient facts to support a CERCLA claim. Doc. 27-1. 3M did not
raise that argument in their initial brief, doc. 15, or in reply to an argument in the Plaintiffs’ brief,
doc. 19, which makes it improper at this juncture. See Herring v. Sec’y, Dept. of Corr., 397 F.3d
1338, (11th Cir. 2005) (“As we repeatedly have admonished, ‘arguments raised for the first time
in a reply brief are not properly before a reviewing court.’”) (quotation and alteration in original
omitted). Finally, 3M’s new argument would not change the court’s analysis.


                                                   9
             2.    Whether the Plaintiffs state viable negligence and wantonness
                   claims

      3M argues next that dismissal is warranted on the negligence and

wantonness claims because the Plaintiffs failed to allege the existence of a duty

owed to them by 3M and because the Authority’s intervening acts are the

proximate cause of Plaintiffs’ injuries. Doc. 15 at 18-20. See also, e.g., Martin v.

Arnold, 643 So. 2d 564, 567 (Ala. 1994) (requiring for negligence and wantonness

claims a showing (1) that the defendants owed a duty to the plaintiffs, (2) a breach

of that duty, (3) injury to the plaintiffs, and (4) proximate causation). First, as to

the duty contention, “‘[i]n general, every person owes every other person a duty

imposed by law to be careful not to hurt him. . . . The key factor [in determining

whether such a duty exists] is whether the [the plaintiff’s] injury was foreseeable

by the defendant.’” Patrick v. Union State Bank, 681 So. 2d 1364, 1368 (Ala.

1996) (quotation and internal quotation marks omitted). 3M contends that no duty

exists in this case because the “Plaintiffs fail to allege facts demonstrating that it

was reasonably foreseeable that any activity at [3M’s] facilities would harm

customers of a water provider’s plan located 13 miles downstream, especially

when that water provider withdraws and treats the water before distributing it to its

customers.” Doc. 15 at 19. But, the Plaintiffs allege that 3M has known for years

about the toxicity of PFOA and PFOS and that the chemicals persist in the

environment and are not effectively removed by conventional wastewater

                                         10
treatment plant processes. Doc. 8 at 9-10. The Plaintiffs also allege that studies

have linked exposure to these chemicals to diseases the Plaintiffs have been

diagnosed with, including kidney cancer and thyroid disease. Id. at 3-4, 8-9.

These allegations suggest that 3M could have reasonably foreseen that discharging

PFOA and PFOS into the Tennessee River would injure the Plaintiffs, and are

sufficient to plead the existence of a duty in this case.

      Next, as to the intervening acts contention, 3M argues that the Plaintiffs’

allegations establish that 3M’s alleged conduct is not the proximate cause of the

Plaintiffs’ injuries. Doc. 15 at 19-20. Specifically, 3M contends that because the

Plaintiffs allege that the Authority treated and distributed drinking water to them,

the Authority is the intervening cause of the Plaintiffs’ injuries. Id.; doc. 19 at 5-6.

This contention is not persuasive because “[i]n order for conduct to be considered

an intervening efficient cause, it must . . . be unforeseeable to the defendant at the

time he acts, and [] be sufficient to be the sole cause-in-fact of the plaintiff’s

injury.” See Gilmore v. Shell Oil Co., 613 So. 2d 1272, 1275 (Ala. 1993) (citing

Gen. Motors Corp. v. Edwards, 482 So. 2d 1176, 1194 (Ala. 1985)). Accepting

the Plaintiffs’ allegations as true, see Grossman, 225 F.3d at 1231, 3M could

certainly foresee, when it discharged PFOA, PFOS, and related chemicals into the

Tennessee River, that the Authority collects, treats, and distributes drinking water

from the River, and that the Authority’s water treatment processes were incapable


                                           11
of removing the chemicals from the Plaintiffs’ drinking water. See doc. 8 at 10.

Consequently, the Plaintiffs’ allegations do not establish that the Authority’s

alleged negligence is the intervening cause of the Plaintiffs’ injuries, and 3M has

not shown that the negligence and wantonness claims are due to be dismissed.

             3.    Whether the Plaintiffs state a viable nuisance claim

      3M argues that the Plaintiffs failed to state a claim for nuisance because the

Plaintiffs did not identify whether they allege a private or a public nuisance and

failed to allege facts to support such a claim. Docs. 15 at 20-24; 19 at 6-7. The

motion is due be granted as to the private nuisance claim, which the Plaintiffs

concede that they did not allege facts to support. Doc. 18 at 19, n.4.

      As for the public nuisance claim, generally, “‘a public nuisance gives no

right of action to any individual, but must be abated by a process instituted in the

name of the state.’ [] However, an individual may have a cause of action under a

public-nuisance theory if that individual suffered a ‘special damage in which the

public does not participate.’” Russell Corp. v. Sullivan, 790 So. 2d 940, 951 (Ala.

2001) (quoting Ala. Code § 6-5-121) (alteration in original omitted). “For private

plaintiffs to have standing to bring a claim for public nuisance, they must show

‘special damage’ that is ‘different in kind and degree from the damages suffered by

the public in general.’” West Morgan, 208 F. Supp. 3d at 1234 (citing Sullivan,

790 So. 2d at 951). At issue here is 3M’s contention that the Plaintiffs have not


                                         12
alleged any special damages because they only claim damages that are common to

all of “the Authority’s approximately 10,245 customers.” Docs. 15 at 24; 19 at 6-

7. As the court stated previously in the related case, “although 25,000 is not ‘one

or a few individuals,’ it also is not the ‘general public,’” West Morgan, 208 F.

Supp. 3d at 1234 n.5, and the same is true here for the Authority’s approximately

10,000 customers. Moreover, 3M’s contention ignores the Plaintiffs’ allegations

that their doctors have diagnosed them with diseases that do not affect the public at

large, or even all of the Authority’s customers. See doc. 8 at 3-5. See also doc. 8

at 14 (limiting the putative class to “persons who . . . have been diagnosed with

high cholesterol, ulcerative colitis, thyroid disease, testicular cancer, kidney

cancer, and pregnancy-induced hypertension”). Thus, the Plaintiffs sufficiently

allege they suffered special injuries as a result of the contamination that are

“different in degree and kind from the injury suffered by the public at large.”

Lower Commerce Ins., Inc. v. Halladay, 636 So. 2d 430, 431 (Ala. Civ. App.

1994). As a result, 3M’s motion to dismiss the public nuisance claims is due to be

denied.

             4.    Whether Plaintiffs state a viable fraudulent misrepresentation
                   claim
      Finally, 3M challenges the fraudulent concealment claim based on the

Plaintiffs’ purported failure to allege that 3M had a duty to disclose. Docs. 15 at

25-26; 19 at 7-8. See also Flying J. Fish Farm v. Peoples Bank of Greensboro, 12

                                         13
So. 3d 1185, 1192 (Ala. 2008) (a fraudulent concealment claim requires (1) a duty

to disclose material facts, (2) concealment or failure to disclose those facts,

(3) which induced the plaintiff to act, and (4) resulting harm to the plaintiff)

(citations omitted). “It is well established that a party’s mere silence as to a

material fact does not constitute fraud unless that party is under a duty to disclose

that fact.” State Farm Fire & Cas. Co. v. Owen, 729 So. 2d 834, 837 (Ala. 1998)

(citations omitted).   A duty to disclose may arise based on the particular

circumstances of a case, including “the relationship of the parties, the value of a

particular fact, [and] the relative knowledge of the parties . . . .” Nationwide Mut.

Fire Ins. Co. v. Guster Law Firm, LLC, 944 F. Supp. 2d 1116, 1126 (N.D. Ala.

2013) (citation omitted). 3M is correct that generally “[s]uperior knowledge of a

fact, without more, does not impose upon a party a legal duty to disclose such

information.” Flying J. Fish Farm, 12 So. 3d at 1192 (quotation omitted). Still,

“when one party has superior knowledge of a fact that is unknown to the other

party, and the lack of knowledge will induce the other party to act in a manner in

which he otherwise might not act, the obligation to disclose is ‘particularly

compelling.’” Liberty Nat. Life Ins. Co. v. McAllister, 675 So. 2d 1292, 1296 (Ala.

1995) (quotation omitted).

      The Plaintiffs allege various facts that support a finding of superior

knowledge and a duty to disclose by 3M: “3M has known for at least 35 years that


                                         14
PFOA, PFOS, and related chemicals are toxic;” “3M has known for at least 14

years that PFOA, PFOS, and related chemicals are not effectively treated by

conventional wastewater treatment plan[t] processes;” 3M “knew that their actions

contaminated the water of the Tennessee River and that it was used for public

consumption, yet failed to warn Plaintiffs of the presence of these chemicals until

Plaintiffs sustained irreparable injuries;” and “[t]o this day, [3M] still den[ies] the

harmful effects of PFOS and PFOA.” Doc. 8 at 10, 13. The Plaintiffs also allege

that they “were unaware of the substantial risks of consuming and using

contaminated water regularly” and suffered harm as a result. Id. at 20. Construing

these allegations in the light most favorable to the Plaintiffs, they are sufficient to

show that 3M had knowledge about the potential health risks of PFOS and PFOA

contamination that was not available to the Plaintiffs and that the Plaintiffs’ lack of

knowledge of the risks induced them to regularly consume contaminated water.

Based on these allegations, “consideration of the relative knowledge of the parties

weighs heavily in favor of a legal duty [to disclose].” Carter v. Chrysler Corp.,

743 So. 2d 456, 463 (Ala. Civ. App. 1998). Thus, at this juncture, the Plaintiffs

have pleaded sufficient facts to support a duty to disclose on their fraudulent

concealment claim. 5


5
  3M also argues that the fraudulent concealment claim fails because the Plaintiffs do not and
cannot allege that 3M acted “with the intent to induce [Plaintiffs] to act.” Doc. 15 at 26.
However, the Plaintiffs do not need to allege as such to state a cognizable claim. See Flying J
                                              15
IV.    CONCLUSION AND ORDER

       For all of these reasons, 3M’s motion to stay, doc. 9, and motion to file

supplemental brief, doc. 27, are DENIED. 3M’s motion to dismiss, doc. 14, is

GRANTED as to the private nuisance claims, and these claims are DISMISSED

WITH PREJUDICE. In all other respects, the motion to dismiss is DENIED.

The court will reserve ruling on the sufficiency of the class allegations until a later

date. See United States v. Baxter Int’l, Inc., 345 F.3d 866, 882 (11th Cir. 2003)

(stating, in the context of ruling on a Rule 12(b)(6) motion, that “[i]n a class action,

it is sufficient that a complaint generally give the defendant notice of the nature

and scope of the plaintiffs’ claims; it is not necessary that the class representatives

plead evidence or otherwise meet any burden beyond the minimal Rule 8

standard”).

       3M and Dyneon shall answer the Amended Complaint by April 5, 2019. In

addition, the parties are DIRECTED to submit by April 12, 2019 a Rule 26(f)

report that has this case ready for trial by March 2021.

       DONE the 13th day of March, 2019.

                                            _________________________________
                                                     ABDUL K. KALLON
                                              UNITED STATES DISTRICT JUDGE


Fish Farm, 12 So. 3d at 1192 (listing elements of the claim); McAllister, 675 So. 2d at 1296 (“A
plaintiff attempting to prove fraudulent suppression need not prove an intent to deceive; the
plaintiff has only to prove a breach of the defendant’s duty to disclose the suppressed facts.”)
(citation omitted).
                                              16
